United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF THE NAVY, MEDICAL
COMMAND, Fort Campbell, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1267
Issued: February 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a February 22, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of her
medical condition causally related to her March 17, 2006 employment injury.
FACTUAL HISTORY
On March 22, 2006 appellant, then a 40-year-old food service worker, filed a traumatic
injury claim (Form CA-1) alleging that on March 17, 2006 she broke two front teeth when she
slipped and fell, striking a gallon jar she was carrying. Evidence received with the claim
indicated that the teeth were not appellant’s natural teeth, but were part of a 14 unit bridge of
1

5 U.S.C. § 8101 et seq.

artificial teeth. The medical evidence also indicated that the bridge needed to be replaced as it
could not be repaired. Appellant was noted to have had a partial denture for her lower teeth, in
addition to lower jaw problems due to missing lower back teeth. These were not reported as
being related to the instant claim, though the dentist indicated that treatment was necessary for
the lower jaw. OWCP accepted the claim for broken upper front teeth and lower back teeth and
paid wage-loss compensation benefits, including authorization of the requested bridge
replacement.
In January 2015, appellant contacted OWCP by telephone. She indicated that due to her
husband’s military service her family had been transferred to Japan in 2006 and that they were
now stationed in Belgium. Appellant stated that she needed her claim reopened for a medical
appointment. She subsequently provided a new mailing address in writing.
On May 19, 2015 OWCP received appellant’s claim for a recurrence (Form CA-2a)
requesting follow-up care for appellant’s denture. Appellant indicated that every six months her
prosthetic denture needed adjustment and replacement of the rubber and that her prosthetic
dentures were getting loose. She indicated that she was unable to see her doctor every six
months as her family was stationed overseas.
In a January 20, 2015 letter, Dr. Joseph C. Steele, a prosthodontist, indicated that
appellant’s denture had been replaced due to an injury on March 17, 2006 and that annual
examinations were needed to maintain oral health along with proper fit of partial dentures. He
noted that his original treatment included: upper metal partial denture, porcelain fused to high
noble crown on teeth numbers 2, 6, 11, 13, and 14, and precision attachments for teeth numbers
2, 6, and 11.
In a June 2, 2015 letter, OWCP advised appellant of the evidence needed to establish her
claimed recurrence. It advised that for her to be entitled to additional medical treatment for her
work injury after being released from care, or not receiving care for a significant period of time,
she must provide evidence to support that her need for treatment was due to a worsening of the
accepted work-related conditions(s) without intervening cause. OWCP noted that the evidence
received was insufficient to establish her claim for recurrence because she was claiming that she
needed to follow up for adjustment and replacement of the rubber every six months. It requested
that she provide additional factual evidence along with copies of all medical records for the
work-related condition and a comprehensive, narrative medical report from her treating
physician which established the relationship between her current medical condition and the
original injury. Appellant was afforded 30 days to submit the requested evidence.
In a July 15, 2015 statement, appellant related that before she left for Japan in 2006, her
dentist, Dr. Steele, had told her that the replacement rubber for her dentures needed to be
replaced two to three times a year. She did nothing about it for the first year because she did not
note any problem. Appellant ultimately returned to the United States and saw Dr. Steele, who
changed the replacement rubber for her, but she ended up paying the bill on her own as her
workers’ compensation claim had been closed. She indicated that she had trouble getting the
rubber replaced as needed because she could not find any dentists to do it. Appellant saw
Dr. Steele again in 2011, but he recommended that, since she lived in Belgium, she should get
the work done there. She indicated that she was still trying to get her dentures repaired in
Belgium.
2

Medical treatment notes from 2015 indicated that some of the attachments in appellant’s
upper prosthesis and crowns were broken. The dentist performed the repair, but indicated that
this was not a good solution. The dentist recommended an extraction of teeth of upper jaw and a
fixed temporary bridge for six months, after which a fixed bridge would be in upper jaw.
Handwritten treatment records from 2015, mostly illegible, bills and a claim for medical
reimbursement were provided.
By decision dated July 28, 2015, OWCP denied the recurrence claim as the medical
evidence of record failed to establish that the requested treatment was due to the accepted injury.
On August 27, 2015 OWCP received appellant’s August 13, 2015 request for review of
the written record before OWCP’s Branch of Hearings and Review. Appellant provided
duplicative evidence already of record.
Medical evidence from 2006 indicated a bridge had been made in April 2004 with five
teeth supporting that bridge and that appellant’s upper jaw was missing multiple teeth. The
lower jaw was also missing back teeth, the lower right first molar and the lower left first molar
and second premolar. Appellant broke the upper front teeth off her bridge due to her accident at
work on March 17, 2006 and the dentists of record all indicated that her bridge had to be
replaced. The treatment plan indicated that teeth numbers 2, 6, 11, 13, 14, and 15 were involved.
By decision dated February 22, 2016, an OWCP hearing representative affirmed the
July 28, 2015 decision, finding that the medical evidence of record failed to explain how
appellant’s current need for dental work was due to the accepted March 17, 2006 work injury.
LEGAL PRECEDENT
The United States shall furnish to an employee who is injured while in the performance
of duty the services, appliances, and supplies prescribed or recommended by a qualified
physician that the Secretary of Labor considers likely to cure, give relief, reduce the degree or
the period of any disability, or aid in lessening the amount of any monthly compensation.2
Recurrence of medical condition means a documented need for further medical treatment
after release from treatment for the accepted condition or injury when there is no accompanying
work stoppage. Continuous treatment for the original condition or injury is not considered a
need for further medical treatment after release from treatment, nor is an examination without
treatment.3
If a claim for recurrence of medical condition is made more than 90 days after release
from medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the employee’s current condition and the original injury in order to meet
her burden.4
2

5 U.S.C. § 8103(a).

3

20 C.F.R. § 10.5(y).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see also
J.M., Docket No. 09-2041 (issued May 6, 2010).

3

An employee has the burden of proof to establish that he or she sustained a recurrence of
a medical condition that is causally related to his or her accepted employment injury. To meet
this burden, the employee must submit medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, supports that the condition is causally related
to and supports appellant’s conclusion with sound medical rationale.5
ANALYSIS
OWCP accepted that appellant’s March 17, 2006 employment injury resulted in broken
upper front teeth and lower back teeth. It authorized an upper bridge replacement due to two
broken artificial teeth on a bridge that could not be repaired. In 2015, appellant filed a claim for
recurrence of medical condition, which OWCP denied as the medical evidence of record failed to
establish that the requested treatments were due to the accepted injury.
Appellant requested medical care for replacement rubber for her dentures. The medical
records from 2015 also indicated that some attachments in appellant’s upper prosthesis and
crowns were broken.
In a January 20, 2015 letter, Dr. Steele indicated that appellant’s denture had been
replaced due to an injury on March 17, 2006 and that annual examinations were needed to
maintain oral health along with proper fit of partial dentures. Dr. Steele, however, did not
mention any of the above medical care claimed. Medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.6
The dental records provided from 2015 also fail to mention that the necessary treatment is
due to the accepted work injury of 2006. Moreover, there are no dental records from 2006 to
2015 to substantiate that the claimed recurrence of medical care is due to the work injury of
2006.
In order for a medical condition to be covered under FECA, medical evidence must
demonstrate that it is related to the accepted injury. Appellant’s physician must explain how the
work injury of 2006 caused or affected her current dental condition, based upon an accurate
factual and medical history, citing objective findings in support of the opinion. As noted, no
dentist has explained how appellant’s current need for dental work continued to be related to the
work injury of 2006. In short, appellant bears the burden of establishing a recurrence of medical
condition.
The Board finds that the evidence submitted by appellant lacks adequate rationale to
establish causal relationship between the alleged recurrence of her medical conditions and the
accepted employment injury. Appellant has the burden of submitting sufficient medical
evidence to document the need for further medical treatment. She did not submit such evidence
as required and failed to establish a need for continuing medical treatment.7
5

O.H., Docket No. 15-0778 (issued June 25, 2015), K.T., Docket No. 15-1758 (issued May 24, 2016).

6

Jaja K. Asaramo, 55 ECAB 200 (2004).

7

See P.Q., Docket No. 14-1905 (issued May 26, 2015); J.F., 58 ECAB 331 (2006).

4

On appeal, appellant contends that the medical evidence of record supports that her whole
bridge needed to be replaced to restore her mouth back to the way it was prior to the accident.
As noted, OWCP authorized the replacement of appellant’s upper bridge and all necessary work,
which appellant had done. The current issue, however, involves appellant’s claim for medical
treatment. As noted, the evidence submitted by appellant lacks adequate rationale to establish
causal relationship between the alleged recurrence of her medical conditions and the accepted
employment injury.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence
of her medical condition causally related to her March 17, 2006 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated February 22, 2016 is affirmed.
Issued: February 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

